DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 17, lines 6-7 read “or having a thickness that is an integer multiple of the half-wavelength layer”. It is not clear what an integer multiple of a layer is, making the scope of the claim unclear.
	For purposes of examination, the limitation will be understood to read: “or having a thickness that is an integer multiple of a half-wavelength”.

The term “short-wave” in claim 20 is a relative term which renders the claim indefinite. The term “short-wave” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With respect to claim 20,  the term “short-wave” is unclear as the particular range of IR wavelengths considered to be short has not been defined in the specification and does not have a clear definition in the art.
For purposes of examination, “short-wave infrared” will be understood to be wavelengths less than 3um.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shinoda et al. (JP 2010-003883).
With respect to claim 1, Shinoda discloses an optoelectronic device (fig.10), comprising: an off-cut III-V semiconductor substrate (The substrate is an n-type InP tilting substrate 41 having a surface tilted by 9.74 ° in the [011] direction from the (100) plane.); a set of epitaxial layers formed on the off-cut III-V semiconductor substrate (fig.13; First, as shown in FIG. 13, in order to form the structure of the laser portion, an optical confinement layer made of n-type InGaAlAs, a strained multiple quantum well layer made of InGaAlAs, and p on an inclined substrate 41 made of n-type InP An active layer 13 of InGaAlAs is formed by laminating optical confinement layers made of type InGaAlAs. Next, a multilayer structure including a diffraction grating layer 14 made of InGaAsP is formed on the active layer 13. Further, a cladding layer 15 made of p-type InP and a contact layer 61 made of p-type InGaAs are formed thereon.); and a horizontal cavity surface-emitting laser (HCSEL) having a laser resonant cavity formed in the set of epitaxial layers (fig.10; This embodiment is applied to an InGaAlAs quantum well type horizontal cavity surface emitting laser element with a wavelength of 1.3 μm band.).  
With respect to claim 2, Shinoda discloses the set of epitaxial layers has an off-cut of 9.7 +/- 50 from a (100) surface of the semiconductor substrate (epitaxial layers inherent tilt of substrate; The substrate is an n-type InP tilting substrate 41 having a surface tilted by 9.74 ° in the [011] direction from the (100) plane.).  
With respect to claim 3, Shinoda discloses the set of epitaxial layers defines a reflective structure angled at 45 degrees +/- 5 from a surface of the semiconductor substrate (abstract; By forming a surface emitting type horizontal-cavity surface emitting laser on a semiconductor substrate tilted at 9.7° in a [01 bar 1] direction from a (100) plane, an angle that a mirror forms with the surface of the substrate is made exactly 45°. Moreover, by forming a backside emitting type horizontal-cavity surface emitting laser on the semiconductor substrate tilted at 9.7° in a [011] direction from the (100) plane, an angle that a mirror forms with the surface of the substrate is made exactly 135°.).  


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 9, 12-16 and 18 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Behfar et al. (US 2012/0077294).
With respect to claim 8, Behfar discloses an optoelectronic device (fig.2/5), comprising: a semiconductor substrate (fig.2/5 #12); a laser, epitaxially grown on the semiconductor substrate and having a laser resonant cavity (fig.2/5 #10, #18); a semiconductor device (fig.2 #34), epitaxially grown on the semiconductor substrate ([0050] monolithic construction, same layers used throughout as seen in fig.2)  and separated from the laser by a single trench (note 1 trench is used but not depicted in fig.5 when coatings are employed, [0051]) having a first vertical wall abutting the HCSEL (fig.2 seen at right side of #32) and a second vertical wall abutting the semiconductor device (fig.2 seen at left side of #32); and at least one coating on at least one of the first vertical wall or the second vertical wall (fig.5 #72, [0051]); wherein, the laser resonant cavity has a horizontal portion parallel to the semiconductor substrate (fig.2/5 central portion); and each of the first vertical wall and the second vertical wall is oriented perpendicular to the semiconductor substrate (fig.2, [0047-48]).  
With respect to claim 9, Behfar discloses the laser is a horizontal cavity surface-emitting laser (HCSEL) (fig.2/5); the laser resonant cavity is an L-shaped laser resonant cavity including the horizontal portion (as outlined above) and a vertical portion (fig.2/5 as seen by arrow near #26).  
With respect to claim 12, Behfar discloses the at least one coating is asymmetrically applied to the first vertical wall and the second vertical wall (as seen in fig.5 it is only applied to 1 sidewall and is therefore asymmetrically applied relative to both).  
With respect to claim 13, Behfar discloses the at least one coating is applied to only one of the first vertical wall or the second vertical wall (fig.5 coating only applied to one sidewall, [0051]).  
With respect to claim 14, Behfar discloses the semiconductor device comprises a photodetector (fig.2 #34, [0047]); and the at least one coating at least partly defines a reflective structure bounding one end of the horizontal portion of the laser resonant cavity (fig.5 #72); wherein, the reflective structure reflects a first portion of light propagating along the horizontal portion of the laser resonant cavity and allows a second portion of the light to pass and propagate toward the photodetector (fig.2/5 necessary for the MPD to function; [0048]).  
With respect to claim 15, Behfar discloses a coating of the at least one coating bounds an air gap within the trench (fig.2/5 coating #72 partially filling space between laser and MPD).  
With respect to claim 16, Behfar discloses a coating of the at least one coating bounds a fill material within the trench (fig.5, [0051]; multi-layer coating, innermost layer can be considered “a coating” while other layers can be considered a fill material as it has not been defined).  
With respect to claim 18, Behfar discloses the laser and the semiconductor device include a same set of epitaxial layers ([0050] monolithic construction, same layers used throughout as seen in fig.2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda.
With respect to claim 7, Shinoda teaches the device outlined above, including forming the exactly 45/135 angled reflector using the tilted substrate and use of InP (fig.20) and/or InGaAs based material (see claim 1 rejection, fig.20), which are each similar to, or the same as, that used in the instant application. Shinoda does not specify a surface roughness of the reflector to be less than 100nm. The Examiner takes Official Notice that it was well-known in the art to utilize reflectors with minimal roughness values on the reflective surface in order to reduce unwanted scattering of the reflected light. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the reflector of Shinoda to be of a roughness less than 100nm to minimize unwanted light scattering within the device.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Behfar et al. (US 2012/0077294).
With respect to claim 4, Shinoda teaches the device outlined above, but does not teach a photodetector formed in the set of epitaxial layers and separated from the HCSEL by a single trench having a first vertical wall abutting the HCSEL and a second vertical wall abutting the photodetector.  Behfar teaches a related HCSEL (fig.2 #10) which includes a photodetector (fig.2 #34) formed in the epitaxial layers ([0050] monolithic construction, same layers used throughout as seen in fig.2) and which is separated from the HCSEL by a single trench (note 1 trench is used but not depicted in fig.5 when coatings are employed, [0051]) having a first vertical wall abutting the HCSEL (fig.2 seen at right side of #32) and a second vertical wall abutting the photodetector (fig.2 seen at left side of #32). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the integrated photodiode structure demonstrated by Behfar in the device of Shinoda in order to monitor the light output of the laser device.
With respect to claim 5, Shinoda teaches the device outlined above, including an angled intermediate reflector (fig.20 #17) enabling top emission, but does not teach a first reflective structure oriented perpendicular to the semiconductor substrate and bounding a first end of a horizontal portion of the laser resonant cavity; a second reflective structure oriented parallel to the semiconductor substrate and bounding a first end of a vertical portion of the laser resonant cavity; and a third reflective structure defining a transition between the horizontal portion of the laser resonant cavity and the vertical portion of the laser resonant cavity.  Behfar further teaches a first reflective structure oriented perpendicular to the semiconductor substrate and bounding a first end of a horizontal portion of the laser resonant cavity (fig.5 #72); a second reflective structure oriented parallel to the semiconductor substrate and bounding a first end of a vertical portion of the laser resonant cavity (fig.5 #70); and a third reflective structure defining a transition between the horizontal portion of the laser resonant cavity and the vertical portion of the laser resonant cavity (as seen in fig.2 #22).  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the structure of Shinoda to make use of the additional reflectors (first and second) in order to complete the laser cavity and provide for means to ensure feedback of light to create a coherent output.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda and Behfar in view of Jiang et al. (US 6611544).
With respect to claim 6, Shinoda, as modified, teaches the device outlined above, including emission through the substrate (fig.10), but does not teach the second reflective structure is buried in the set of epitaxial layers; and - 30 -P51430US1 the HCSEL is configured to make a primary light emission through the second reflective structure and through the semiconductor substrate.  Jiang teaches a related HCSEL device (fig.5a) including the second reflector to be buried in the epitaxial layers (fig.5a #502) and the primary emission to be through the reflector and the substrate (fig.5a #102). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the structure of Shinoda to make use of the buried type second reflector in order to complete the laser cavity and provide for means to ensure feedback of light to create a coherent output. 

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behfar in view of Behfar et al. (US 2006/0270077, hereafter ‘077).
With respect to claim 10, Behfar teaches the device outlined above, but does not teach the laser is an edge-emitting laser (EEL).  ‘077 demonstrates an EEL with appropriate reflector (fig.8) can be substituted for a HCSEL (fig.1). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of an EEL as demonstrated by ‘077 in place of the HCSEL of Behfar as ‘077 has demonstrated that such substitution is known, largely equivalent in operation, and allows for manufacture and design flexibility (see also, MPEP 2144.06 II).
With respect to claim 19, Behfar teaches the device outlined above, but does not teach the laser and the semiconductor device include different sets of epitaxial layers.  ‘077 further teaches the laser and semiconductor device are of different sets of epitaxial layers (fig.1). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Behfar to utilize different epitaxial layers of the semiconductor device in order to create a PD able to absorb alternate wavelengths as demonstrated by ’077 (fig.2).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behfar in view of Tsubota (US 6226309).
With respect to claim 11, Behfar teaches the device outlined above, but does not teach at least one coating is symmetrically applied to the first vertical wall and the second vertical wall.  Tsubota teaches a laser integrated with a photodiode (fig.12) including symmetrical use of coating on each wall (fig.12 #9s). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of symmetrical coatings on the walls of Behfar as demonstrated by Tsubota in order to tailor the reflectivity of each surface to a desired value (such as reducing them for better coupling as the AR coats of Tsubota).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behfar in view of Okunuki (JP 2010-226056).
With respect to claim 17, Behfar teaches the device outlined above, including the coating to be a multi-layer stack ([0051]), but does not teach the at least one coating comprises: at least one pair of coatings defining a low-high-index quarter-wavelength distributed Bragg reflector (DBR) pair or having a thickness equal to a quarter-wavelength plus an integer multiple of half-wavelengths; and a coating defining a half-wavelength low-index layer or having a thickness that is an integer multiple of the half-wavelength layer.  Okunuki demonstrates a laser device (abstract) which makes use of at least one pair of low/high quarter wave DBR layers (Next, two pairs of double dielectric films 42 as first double dielectric films are disposed on the SiO .sub.2 film 40 so as to overlap each other. The double dielectric film 42 includes an a-Si film 42a having a first layer thickness of λ / 4, which is in close contact with the SiO .sub.2 film 40, and a first layer disposed on the a-Si film 42a. The second layer is composed of a SiO .sub.2 film 42b having a thickness of λ / 4. When two pairs of the double dielectric films 42 are disposed so that the first dielectric film and the second dielectric film constituting the double dielectric film 42 are in the same order. Two pairs are stacked.) along with a half-wavelength low index layer (An SiO .sub.2 film 40 having a thickness of λ / 2, for example, is disposed as a dielectric film in close contact with the front end surface 24 of the semiconductor laser body 36.). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the multi-layer film of Behfar to be of the at least 1 lambda/4 pair along with a lambda/2 film demonstrated by Okunuki in order to provide a film thickness relative to the wavelength known to be sufficient to provide a higher reflectivity as desired by Behfar.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behfar in view of Siala et al. (US 11146745).
With respect to claim 20, Behfar teaches the HCSEL device outlined above, including short-wave IR emission ([0049]), but does not teach an electronic device, comprising: a housing; a cover mounted to the housing; a display positioned under the cover and viewable through the cover; and the horizontal cavity surface-emitting laser (HCSEL) configured to emit short-wave infrared (SWIR) radiation through the display and the cover.  Siala teaches an electronic device (fig.2), comprising: a housing (fig.2 #202); a cover mounted to the housing (fig.2 #204a bezel); a display positioned under the cover and viewable through the cover (fig.2 #204); and a surface-emitting laser configured to emit short-wave infrared (SWIR) radiation through the display and the cover (fig.3 #310, col.7 lines 50-56, col.12 lines 11-20). It would have been obvious to one of ordinary skill in the art at the time of filing the instant application to adapt the vertical emitting structure of Behfar to work with the electronic device with vertical emitting structure as demonstrated by Siala in order to produce a device with display and sensing features.
With respect to claim 21, Behfar further teaches a semiconductor substrate (fig.2 #12) on which the HCSEL is epitaxially grown ([0045]); a photodetector (fig.2 #34), epitaxially grown on the semiconductor substrate and separated from the HCSEL by a trench (fig.2 left side near #32); and at least one coating on at least one vertical wall of the trench (fig.5 #72).  

Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Siala et al. (US 11146745).
With respect to claim 20, Shinoda teaches the HCSEL device outlined above, including short-wave IR emission (For example, when the 1.3 micron wavelength band horizontal cavity surface emitting laser of the present invention), but does not teach an electronic device, comprising: a housing; a cover mounted to the housing; a display positioned under the cover and viewable through the cover; and the horizontal cavity surface-emitting laser (HCSEL) configured to emit short-wave infrared (SWIR) radiation through the display and the cover.  Siala teaches an electronic device (fig.2), comprising: a housing (fig.2 #202); a cover mounted to the housing (fig.2 #204a bezel); a display positioned under the cover and viewable through the cover (fig.2 #204); and a surface-emitting laser configured to emit short-wave infrared (SWIR) radiation through the display and the cover (fig.3 #310, col.7 lines 50-56, col.12 lines 11-20). It would have been obvious to one of ordinary skill in the art at the time of filing the instant application to adapt the vertical emitting structure of Shinoda to work with the electronic device with vertical emitting structure as demonstrated by Siala in order to produce a device with display and sensing features.
With respect to claim 22, Shinoda further teaches an off-cut III-V semiconductor substrate (abstract); a set of epitaxial layers in which the HCSEL is formed on the off-cut III-V semiconductor substrate (fig.13; First, as shown in FIG. 13, in order to form the structure of the laser portion, an optical confinement layer made of n-type InGaAlAs, a strained multiple quantum well layer made of InGaAlAs, and p on an inclined substrate 41 made of n-type InP An active layer 13 of InGaAlAs is formed by laminating optical confinement layers made of type InGaAlAs. Next, a multilayer structure including a diffraction grating layer 14 made of InGaAsP is formed on the active layer 13. Further, a cladding layer 15 made of p-type InP and a contact layer 61 made of p-type InGaAs are formed thereon.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner refers the Applicant’s attention to the included PTO-892 for a list of related art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828